IN THE SUPREME COURT OF THE STATE OF MONTANA



IN THE MATTER OF THE AMENDMENT OF
STANDARDIZED FORMS APPENDED TO                                         ORDER
RULES OF PROCEDURE.                                             1


       It has been brought to this Court’s attention that the standardized forms appended to

various rules of procedure included within the Montana Code Annotated contain incorrect

date references to ” 19-” whereas the correct date references should be “20-“.

       Therefore,

       IT IS ORDERED that, effective on the date of this order the date references to “19-”

in the standardized forms appended to such rules are amended to read “20-“, and the Code

Commissioner for the State of Montana is directed to correct such references accordingly.

       IT IS FURTHER ORDERED that the Clerk of this Court shall prepare and mail

copies of this Order to:

       The Code Commissioner and Director of Legal Services for the State of Montana;

       James H. Goetz, Chairman of the Advisory Commission on Rules of Civil and
       Appellate Procedure;

       The President and Executive Director of the State Bar of Montana with the request
       that this order be published in the next available issue of The Montana Lawyer and
       on the State Bar’s Webpage;

       The State Reporter Publishing Company with the request that this order be published
       in the State Reporter; and

      The State Law Librarian with the request that this order be published on the State Law
      Library’s Webpage.                                         “R*
                                                                  .-4
                                             1
                                                                    OCT 2 3 2001
I